Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-20-00152-CV

                                  Lakshmana VISWANATH,
                                         Appellant

                                                v.

                                  THE CITY OF LAREDO,
                                         Appellee

                   From the 49th Judicial District Court, Webb County, Texas
                             Trial Court No. 2019CVK001492D1
                          Honorable Jose A. Lopez, Judge Presiding

   BEFORE CHIEF JUSTICE MARTINEZ, JUSTICE CHAPA, AND JUSTICE WATKINS

        In accordance with this court’s opinion of this date: appellee the City of Laredo’s motion
to dismiss is DENIED; the portion of trial court’s order granting the City of Laredo’s motion for
summary judgment with regard to the City of Laredo Ethics Commission’s finding that appellant
Lakshmana Viswanath’s complaint was frivolous is AFFIRMED; and the portion of the trial
court’s order requiring appellant Lakshmana Viswanath to pay $7,900.68 in attorney’s fees as
sanctions is REVERSED and REMANDED to the trial court for further proceedings to determine
whether substantial evidence was presented to the Commission to support its award of $7,900.68
in attorney’s fees.

       We order that each party bear its own costs.

       SIGNED April 14, 2021.


                                                 _____________________________
                                                 Beth Watkins, Justice